Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed 4-11-2022.  At this point claims 102-103, 105, 107-112, 114, 116-117, 119, 121-126, 128, 130-131 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 102, 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra in view of Andoni and further in view of Lelescu. (‘Elements of Artificial Neural Networks’ referred to as Mehrotra; U. S. Patent Publication 20180314938, referred to as Andoni; U. S. Patent Publication 20170053382, referred to as Lelescu)

Claim 102
Mehrotra discloses a method comprising: training, by a computer system, a nodal network over a series of multiple iterations, wherein the nodal network comprises an artificial neural network (ANN) that is trained iteratively through machine learning with a plurality of training data items (Mehrotra, p177; In the first phase, hidden layer nodes are used to divide the training set into clusters containing similar input patterns . The learning rule is identical to that of the simple competitive learning algorithm discussed in section 5 .1 .3, with the difference that the learning rate q (l) (t) is steadily reduced . Consequently, weights change much less in later iterations of this phase of the algorithm, stabilizing the first layer of weights such that the same hidden layer node continues to be the winner for similar input patterns.); the ANN comprises a plurality of layers, including an input layer, an output layer, and at least a first inner layer between the input and output layers (Mehrotra, p19, fig 1.14);… wherein the first node has first binary input from a second node of the ANN, a second binary input from a third node of the ANN, and an activation function, such that an activation value of the first node is an output of a Boolean logic operation applied to the first and second binary inputs. (Mehrotra, p90, p2 fig 1.1, pp2-3; ‘A neural network with one hidden layer can represent any binary function . To understand the reason for this, suppose f(xi , . . . , xn ) is a function in n variables such that xi 
    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale
 {0, 1 } for i = 1, . . . , n, and the output f(xi , . . . , xn ) 
    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale
 {0, 1}.’ And ‘The "AND" of two binary inputs is an elementary logical operation, implemented in hardware using an "AND gate ."’)
Mehrotra does not disclose expressly and training the ANN comprises: identifying, by the computer system, slow learning by the ANN; upon identification of slow learning, adding, by the computer system, a first node to the first inner layer of the ANN,….resuming training, by the computer system of the ANN with the first node added, wherein identifying the slow training by the ANN comprises detecting, by the computer system, that, for each iteration in multiple successive iterations.
Andoni discloses and training the ANN comprises: identifying, by the computer system, slow learning by the ANN (Andoni, 0002, 0006; ’For certain types of problems, advanced computing techniques, such as genetic algorithms or backpropagation, may be available to develop a model, such as a neural network, that is comparable in accuracy to a model that would be created by a data scientist. However, genetic algorithms may take a large number of iterations to converge on an acceptable neural network, and backpropagation may be slow when a large data set is being modeled or when the neural network includes a large number of nodes, connections, or layers.’ and ‘Training a model that is generated by breeding the best performing population members of an epoch may serve to reinforce desired “genetic traits” (e.g., neural network topology, activation functions, connection weights, etc.), and introducing the trained model back into the genetic algorithm may lead the genetic algorithm to converge to an acceptably accurate solution (e.g., neural network) faster, for example because desired “genetic traits” are available for inheritance in later epochs of the genetic algorithm.’ EC: This shows training/convergence rate is determined.); upon identification of slow learning, adding, by the computer system, a first node to the first inner layer of the ANN (Andoni, 0082; For example, the mutation operation 170 may cause the topology a particular model of the input set to be modified by addition or omission of one or more input nodes, by addition or omission of one or more connections, by addition or omission of one or more hidden nodes, or a combination thereof.),….resuming training, by the computer system of the ANN with the first node added, wherein identifying the slow training by the ANN comprises detecting, by the computer system, that, for each iteration in multiple successive iterations. (Andoni, 0112; Executing the recursive search includes, during a first iteration: determining a fitness value for each of the plurality of data structures based on at least a subset of the input data set, selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures, performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate a trainable data structure, and providing the trainable data structure to an optimization trainer. The optimization trainer is configured to train the trainable data structure based on a portion of the input data set to generate a trained data structure and to provide the trained data structure as input to a second iteration of the recursive search that is subsequent to the first iteration.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Andoni before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate learning rate, the ability to add nodes and retraining a modified neural network of Andoni. Given the advantage of determining if a model is converging to a desired result, changing the topology of the network alters the search space and retraining the network to consider the altered search space, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mehrotra and Andoni do not disclose expressly a magnitude of a gradient for an objective for the ANN is less than a first threshold value, and a rate of change of the magnitude of the gradient over the successive multiple iterations is less than a second threshold value.
Lelescu discloses a magnitude of a gradient for an objective for the ANN is less than a first threshold value, and a rate of change of the magnitude of the gradient over the successive multiple iterations is less than a second threshold value. (Lelescu, 0307; Using the approaches described for the determination of the gradients in Eq. (2), this is performed iteratively in Eq. (1), until a stopping criterion is reached (e.g., a norm on the variation of the estimate with iteration number falls below a certain threshold, or the maximum number of iterations is attained), as shown in FIG. 9.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni and Lelescu before him before the effective filing date of the claimed invention, to modify Mehrotra and Andoni to incorporate a plurality of thresholds of Lelescu. Given the advantage of avoid local minimums or maximums and generating a better model, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 130
Mehrotra discloses wherein training the nodal network comprises back-propagating partial derivatives through the ANN. (Mehrotra, p70-73; Hence, for the calculations that follow, it is sufficient to restrict attention to the partial derivative of E with respect to ok and then differentiate ok with respect to…  EC: This is under the training algorithm of back-propagation.)

Claim(s) 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni and Lelescu as applied to claim(s) 102, 130 above, and further in view of Wang. (‘New Efficient Design for XOR and XNOR Functions on the Transistor Level” referred to as Wang)

Claim 103
Mehrotra, Andoni and Lelescu do not disclose expressly possible values for each of the first and second binary inputs is zero and one; and possible values for the activation value of the first node is zero and one.
Wang discloses possible values for each of the first and second binary inputs is zero and one; and possible values for the activation value of the first node is zero and one. (Wang, table 1)  It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni and Lelescu to incorporate binary input and output using XOR or XNOR properties, , of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni and Lelescu as applied to claim(s) 102, 130 above, and further in view of Berglund. (‘The Parameterless Self-Organizing Map Algorithm” referred to as Berglund)

Claim 105
Mehrotra, Andoni and Lelescu do not disclose expressly wherein the ANN comprises a self-organizing partially ordered network.
Berglund discloses wherein the ANN comprises a self-organizing partially ordered network. (Berglund, p310; Finally, the weight update functions of the different algorithms give us the last piece of the explanation. Consider a map that receives an input far outside the area it is currently mapping, after already being partly through its annealing and, therefore, partially ordered.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu and Berglund before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni and Lelescu to incorporate training a neural network of Berglund. Given the advantage of obtaining a usable classifier, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 107-109 and 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni and Lelescu as applied to claim(s) 102, 130 above, and further in view of Alaghi. (‘Exploiting Correlation in Stochastic Circuit Design’ referred to as Alaghi)

Claim 107
Mehrotra, Andoni and Lelescu do not disclose expressly wherein the Boolean logic operation is an XOR operation such that the first node is configured to: have an activation value of 1 when the first and second binary inputs are unequal; and have an activation value of 0 when the first and second binary inputs are equal.
Alaghi discloses wherein the Boolean logic operation is an XOR operation such that the first node is configured to: have an activation value of 1 when the first and second binary inputs are unequal; and have an activation value of 0 when the first and second binary inputs are equal. (Alaghi, p2, fig 4; In other words, the output represents |px-py|. This is an exclusive or gate, XOR, A exclusive gate, XNOR would be 1- |px-py|.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu and Alaghi before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni and Lelescu to incorporate algebraic version of XOR and XNOR of Alaghi. Given the advantage of ease of understanding from a programmer view, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 108
Mehrotra, Andoni and Lelescu do not disclose expressly wherein the Boolean logic operation is an XNOR operation such that the first node is configured to: have an activation value of 1 when the first and second binary inputs are equal; and have an activation value of 0 when the first and second binary inputs are unequal.
Alaghi discloses wherein the Boolean logic operation is an XNOR operation such that the first node is configured to: have an activation value of 1 when the first and second binary inputs are equal; and have an activation value of 0 when the first and second binary inputs are unequal. (Alaghi, p2, fig 4; In other words, the output represents |px-py|. This is an exclusive or gate, XOR, A exclusive gate, XNOR would be 1- |px-py|.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu and Alaghi before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni and Lelescu to incorporate algebraic version of XOR and XNOR of Alaghi. Given the advantage of ease of understanding from a programmer view, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 109
Mehrotra discloses a method comprising training, by a computer system, a nodal network, wherein the nodal network comprises: an artificial neural network (ANN) that is trained iteratively, over a series of iterations, through machine learning with a plurality of training data items (Mehrotra, p177; In the first phase, hidden layer nodes are used to divide the training set into clusters containing similar input patterns . The learning rule is identical to that of the simple competitive learning algorithm discussed in section 5 .1 .3, with the difference that the learning rate q (l) (t) is steadily reduced . Consequently, weights change much less in later iterations of this phase of the algorithm, stabilizing the first layer of weights such that the same hidden layer node continues to be the winner for similar input patterns.); the ANN comprises a plurality of layers, including an input layer, an output layer, and at least a first inner layer between the input and output layers (Mehrotra, p19, fig 1.14); and…. , wherein the first node has a first input x from a second node of the ANN and a second input y from a third node of the ANN (Mehrotra, p2 fig 1.1), wherein a range of values for each of the x and y is continuous from a starting value to an ending value, and the first node has an activation function (Mehrotra, 068; Each hidden node and output node applies a sigmoid function to its net input, shown in figure 3 .3. As discussed briefly in chapter 1, the main reasons motivating the use of an S-shaped sigmoidal function are that it is continuous,….)
Mehrotra does not disclose expressly and training the ANN comprises: identifying, by the computer system, slow learning by the ANN; upon identification of slow learning, adding, by the computer system, a first node, to the first inner layer of the ANN …. resuming training, by the computer system of the ANN with the first node added, wherein identifying the slow training by the ANN comprises detecting, by the computer system, that, for each iteration in multiple successive iterations.
Andoni discloses and training the ANN comprises: identifying, by the computer system, slow learning by the ANN (Andoni, 0002, 0006, ; ’For certain types of problems, advanced computing techniques, such as genetic algorithms or backpropagation, may be available to develop a model, such as a neural network, that is comparable in accuracy to a model that would be created by a data scientist. However, genetic algorithms may take a large number of iterations to converge on an acceptable neural network, and backpropagation may be slow when a large data set is being modeled or when the neural network includes a large number of nodes, connections, or layers.’ and ‘Training a model that is generated by breeding the best performing population members of an epoch may serve to reinforce desired “genetic traits” (e.g., neural network topology, activation functions, connection weights, etc.), and introducing the trained model back into the genetic algorithm may lead the genetic algorithm to converge to an acceptably accurate solution (e.g., neural network) faster, for example because desired “genetic traits” are available for inheritance in later epochs of the genetic algorithm.’ EC: This shows training/convergence rate is determined.); upon identification of slow learning, adding, by the computer system, a first node, to the first inner layer of the ANN (Andoni, 0082; For example, the mutation operation 170 may cause the topology a particular model of the input set to be modified by addition or omission of one or more input nodes, by addition or omission of one or more connections, by addition or omission of one or more hidden nodes, or a combination thereof.)…. resuming training, by the computer system of the ANN with the first node added, wherein identifying the slow training by the ANN comprises detecting, by the computer system, that, for each iteration in multiple successive iterations. (Andoni, 0112; Executing the recursive search includes, during a first iteration: determining a fitness value for each of the plurality of data structures based on at least a subset of the input data set, selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures, performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate a trainable data structure, and providing the trainable data structure to an optimization trainer. The optimization trainer is configured to train the trainable data structure based on a portion of the input data set to generate a trained data structure and to provide the trained data structure as input to a second iteration of the recursive search that is subsequent to the first iteration.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Andoni before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate learning rate, the ability to add nodes and retraining a modified neural network of Andoni. Given the advantage of determining if a model is converging to a desired result, changing the topology of the network alters the search space and retraining the network to consider the altered search space, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mehrotra and Andoni do not disclose expressly a magnitude of a gradient for an objective for the ANN is less than a first threshold value, and a change of the magnitudes of the gradients over the successive multiple iterations is less than a second threshold value. 
Lelescu discloses a magnitude of a gradient for an objective for the ANN is less than a first threshold value, and a change of the magnitudes of the gradients over the successive multiple iterations is less than a second threshold value. (Lelescu, 0307; Using the approaches described for the determination of the gradients in Eq. (2), this is performed iteratively in Eq. (1), until a stopping criterion is reached (e.g., a norm on the variation of the estimate with iteration number falls below a certain threshold, or the maximum number of iterations is attained), as shown in FIG. 9.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni and Lelescu before him before the effective filing date of the claimed invention, to modify Mehrotra and Andoni to incorporate a plurality of thresholds of Lelescu. Given the advantage of avoid local minimums or maximums and generating a better model, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mehrotra, Andoni and Lelescu do not disclose expressly such that an activation value of the first node is computed, by the computer system, using an absolute value of a difference between x and y.
Alaghi discloses such that an activation value of the first node is computed, by the computer system, using an absolute value of a difference between x and y. (Alaghi, p2, fig 4; In other words, the output represents |px-py|. This is an exclusive or gate, XOR, A exclusive gate, XNOR would be 1- |px-py|.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu and Alaghi before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni and Lelescu to incorporate algebraic version of XOR and XNOR of Alaghi. Given the advantage of ease of understanding from a programmer view, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 131
Mehrotra discloses wherein training the nodal network comprises back-propagating partial derivatives through the ANN. (Mehrotra, p70-73; Hence, for the calculations that follow, it is sufficient to restrict attention to the partial derivative of E with respect to ok and then differentiate ok with respect to…  EC: This is under the training algorithm of back-propagation.)

Claim(s) 110-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni, Lelescu and Alaghi as applied to claim(s) 107-109 and 131 above, and further in view of Wang. (‘New Efficient Design for XOR and XNOR Functions on the Transistor Level” referred to as Wang)

Claim 110
Mehrotra, Andoni, Lelescu and Alaghi do not disclose expressly the starting value for the range of values for each of x and y is zero; the ending value for the range of values for each of x and y is one; and a range of values for the activation value of the first node is continuous from zero and one.
Wang discloses the starting value for the range of values for each of x and y is zero; the ending value for the range of values for each of x and y is one (Wang, table 1; This is the first row of the truth table with the result under the XNOR column.); and a range of values for the activation value of the first node is continuous from zero and one. (Wang, table 1; The range of inputs is 0 to 1. Therefore, the starting value is 0 and the ending value is 1.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu, Alaghi and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu and Alaghi to incorporate binary input and output using XOR or XNOR properties, , of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 111
Mehrotra, Andoni, Lelescu and Alaghi do not disclose expressly wherein the activation value of the first node is computed as (1 — |x — y|).
Wang discloses wherein the activation value of the first node is computed as (1 — |x — y|). (Wang, table 1; Under the XNOR column.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu, Alaghi and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu and Alaghi to incorporate binary input and output using XOR or XNOR properties, , of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 112
Mehrotra, Andoni, Lelescu and Alaghi do not disclose expressly wherein the activation value of the first node is computed as |x — y|.
Wang discloses wherein the activation value of the first node is computed as |x — y|. (Wang, table 1; Under the XOR column.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu, Alaghi and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu and Alaghi to incorporate binary input and output using XOR or XNOR properties, , of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni, Lelescu and Alaghi as applied to claim(s) 107-109 and 131 above, and further in view of Berglund. (‘The Parameterless Self-Organizing Map Algorithm” referred to as Berglund)

Claim 114
Mehrotra, Andoni, Lelescu and Alaghi do not disclose expressly wherein the nodal network comprises a self-organizing partially ordered network.
Berglund discloses wherein the nodal network comprises a self-organizing partially ordered network. (Berglund, p310; Finally, the weight update functions of the different algorithms give us the last piece of the explanation. Consider a map that receives an input far outside the area it is currently mapping, after already being partly through its annealing and, therefore, partially ordered.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu, Alaghi and Berglund before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu and Alaghi to incorporate training a neural network of Berglund. Given the advantage of obtaining a usable classifier, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni, and Lelescu as applied to claim(s) 102 and 130 above, and further in view of Homayoun. (U. S. Patent Publication 20170103236 referred to as Homayoun)

Claim 116
Mehrotra discloses a computer system comprising: … to train a nodal network, wherein the nodal network comprises an artificial neural network (ANN) that is trained iteratively, over a series of iterations, through machine learning with a plurality of training data items (Mehrotra, p177; In the first phase, hidden layer nodes are used to divide the training set into clusters containing similar input patterns . The learning rule is identical to that of the simple competitive learning algorithm discussed in section 5 .1 .3, with the difference that the learning rate q (l) (t) is steadily reduced . Consequently, weights change much less in later iterations of this phase of the algorithm, stabilizing the first layer of weights such that the same hidden layer node continues to be the winner for similar input patterns.); the ANN comprises a plurality of layers, including an input layer, an output layer, and at least a first inner layer between the input and output layers (Mehrotra, p19, fig 1.14): and…. wherein; and the first node has first binary input from a second node of the ANN, a second binary input from a third node of the ANN, and an activation function, such that an activation value of the first node is an output of a Boolean logic operation applied to the first and second binary inputs. (Mehrotra, p90, p2 fig 1.1, pp2-3; ‘A neural network with one hidden layer can represent any binary function . To understand the reason for this, suppose f(xi , . . . , xn ) is a function in n variables such that xi 
    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale
 {0, 1 } for i = 1, . . . , n, and the output f(xi , . . . , xn ) 
    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale
 {0, 1}.’ And ‘The "AND" of two binary inputs is an elementary logical operation, implemented in hardware using an "AND gate ." If the inputs to the AND gate are x i 
    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale
 {0, 1} and x2 
    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    19
    10
    media_image1.png
    Greyscale
 {0, 1), the desired output is 1 if x i = x2 = 1, and 0 otherwise.’)
Mehrotra does not disclose expressly identifying slow learning by the ANN; upon identification of the slow learning, adding a first node, to the first inner layer of the ANN,….resuming training of the ANN with the first node added, wherein the memory stores software that, when executed by the one or processor cores, cause the one or more processor cores to identify the slow training by the ANN by detecting that, for each iteration in multiple successive iterations. 
Andoni discloses identifying slow learning by the ANN (Andoni, 0002, 0006; ’For certain types of problems, advanced computing techniques, such as genetic algorithms or backpropagation, may be available to develop a model, such as a neural network, that is comparable in accuracy to a model that would be created by a data scientist. However, genetic algorithms may take a large number of iterations to converge on an acceptable neural network, and backpropagation may be slow when a large data set is being modeled or when the neural network includes a large number of nodes, connections, or layers.’ and ‘Training a model that is generated by breeding the best performing population members of an epoch may serve to reinforce desired “genetic traits” (e.g., neural network topology, activation functions, connection weights, etc.), and introducing the trained model back into the genetic algorithm may lead the genetic algorithm to converge to an acceptably accurate solution (e.g., neural network) faster, for example because desired “genetic traits” are available for inheritance in later epochs of the genetic algorithm.’ EC: This shows training/convergence rate is determined.); upon identification of the slow learning, adding a first node, to the first inner layer of the ANN (Andoni, 0082; For example, the mutation operation 170 may cause the topology a particular model of the input set to be modified by addition or omission of one or more input nodes, by addition or omission of one or more connections, by addition or omission of one or more hidden nodes, or a combination thereof.),….resuming training of the ANN with the first node added, wherein the memory stores software that, when executed by the one or processor cores, cause the one or more processor cores to identify the slow training by the ANN by detecting that, for each iteration in multiple successive iterations. (Andoni, 0112; Executing the recursive search includes, during a first iteration: determining a fitness value for each of the plurality of data structures based on at least a subset of the input data set, selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures, performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate a trainable data structure, and providing the trainable data structure to an optimization trainer. The optimization trainer is configured to train the trainable data structure based on a portion of the input data set to generate a trained data structure and to provide the trained data structure as input to a second iteration of the recursive search that is subsequent to the first iteration.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Andoni before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate learning rate, the ability to add nodes and retraining a modified neural network of Andoni. Given the advantage of determining if a model is converging to a desired result, changing the topology of the network alters the search space and retraining the network to consider the altered search space, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mehrotra and Andoni do not disclose expressly a magnitude of a gradient for an objective for the ANN is less than a first threshold value, and a rate of change of the magnitude of the gradient over the successive multiple iterations is less than a second threshold value.
Lelescu discloses a magnitude of a gradient for an objective for the ANN is less than a first threshold value, and a rate of change of the magnitude of the gradient over the successive multiple iterations is less than a second threshold value. (Lelescu, 0307; Using the approaches described for the determination of the gradients in Eq. (2), this is performed iteratively in Eq. (1), until a stopping criterion is reached (e.g., a norm on the variation of the estimate with iteration number falls below a certain threshold, or the maximum number of iterations is attained), as shown in FIG. 9.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni and Lelescu before him before the effective filing date of the claimed invention, to modify Mehrotra and Andoni to incorporate a plurality of thresholds of Lelescu. Given the advantage of avoid local minimums or maximums and generating a better model, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mehrotra, Andoni and Lelescu do not disclose expressly one or more processor cores; and a memory in communication with the one or more processor cores, wherein the memory stores software that, when executed by the one or more processor cores, cause the one or more processor cores ….and the memory stores software that, when executed by the one or more processor cores, causes the one or more processor cores to train the ANN.
Homayoun discloses one or more processor cores; and a memory in communication with the one or more processor cores, wherein the memory stores software that, when executed by the one or more processor cores, cause the one or more processor cores (Homayoun, 0104; Further, one skilled in the art will appreciate that the systems and methods disclosed herein can be implemented via a general-purpose computing device in the form of a computer 1501. The components of the computer 1501 can comprise, but are not limited to, one or more processors 1503, a system memory 1512, and a system bus 1513 that couples various system components including the one or more processors 1503 to the system memory 1512. The system can utilize parallel computing.)….and the memory stores software that, when executed by the one or more processor cores, causes the one or more processor cores to train the ANN. (Homayoun, 0148; For purposes of illustration, application programs and other executable program components such as the operating system 1505 are illustrated herein as discrete blocks, although it is recognized that such programs and components reside at various times in different storage components of the computing device 1501, and are executed by the one or more processors 1503 of the computer. An implementation of the security software 1506 can be stored on or transmitted across some form of computer readable media. Any of the disclosed methods can be performed by computer readable instructions embodied on computer readable media.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu and Homayoun before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni and Lelescu to incorporate generic computer hardware and the concept to starting building a model with nothing established of Homayoun. Given the advantage of being able to employ the invention and being able to not having limiting factors using an established template , one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni, Lelescu and Homayoun as applied to claim(s) 116 above, and further in view of Wang. (‘New Efficient Design for XOR and XNOR Functions on the Transistor Level” referred to as Wang)

Claim 117
Mehrotra, Andoni, Lelescu and Homayoun do not disclose expressly possible values for each of the first and second binary inputs is zero and one; and possible values for the activation value of the first node is zero and one.
Wang discloses possible values for each of the first and second binary inputs is zero and one; and possible values for the activation value of the first node is zero and one. (Wang, table 1) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu, Homayoun and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu and Homayoun to incorporate binary input and output using XOR or XNOR properties, , of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni, Lelescu and Homayoun as applied to claim(s) 116 above, and further in view of Berhlund. (‘The Parameterless Self-Organizing Map Algorithm” referred to as Berglund)

Claim 119
Mehrotra, Andoni, Lelescu and Homayoun do not disclose expressly wherein the ANN comprises a self organizing partially ordered network.
Berglund discloses wherein the ANN comprises a self organizing partially ordered network. (Berglund, p310; Finally, the weight update functions of the different algorithms give us the last piece of the explanation. Consider a map that receives an input far outside the area it is currently mapping, after already being partly through its annealing and, therefore, partially ordered.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu, Homayoun and Berglund before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu and Homayoun to incorporate training a neural network of Berglund. Given the advantage of obtaining a usable classifier, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 121-123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni, Lelescu and Homayoun as applied to claim(s) 116 above, and further in view of Alaghi. (‘Exploiting Correlation in Stochastic Circuit Design’ referred to as Alaghi)

Claim 121
Mehrotra, Andoni, Lelescu and Homayoun do not disclose expressly wherein the Boolean logic operation is an XOR operation such that the first node is configured to: have an activation value of 1 when the first and second binary inputs are unequal; and  have an activation value of 0 when the first and second binary inputs are equal.
Alaghi discloses wherein the Boolean logic operation is an XOR operation such that the first node is configured to: have an activation value of 1 when the first and second binary inputs are unequal; and  have an activation value of 0 when the first and second binary inputs are equal. (Alaghi, p2, fig 4; In other words, the output represents |px-py|. This is an exclusive or gate, XOR, A exclusive gate, XNOR would be 1- |px-py|.) It would have been obvious to one having ordinary skill in the art, having the teachings Mehrotra, Andoni, Lelescu, Homayoun and Alaghi before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu and Homayoun to incorporate algebraic version of XOR and XNOR of Alaghi. Given the advantage of ease of understanding from a programmer view, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 122
Mehrotra, Andoni, Lelescu and Homayoun do not disclose expressly wherein the Boolean logic operation is an XNOR operation such that the first node is configured to: have an activation value of 1 when the first and second binary inputs are equal; and have an activation value of 0 when the first and second binary inputs are unequal.
Alaghi discloses wherein the Boolean logic operation is an XNOR operation such that the first node is configured to: have an activation value of 1 when the first and second binary inputs are equal; and have an activation value of 0 when the first and second binary inputs are unequal. (Alaghi, p2, fig 4; In other words, the output represents |px-py|. This is an exclusive or gate, XOR, A exclusive gate, XNOR would be 1- |px-py|.) It would have been obvious to one having ordinary skill in the art, having the teachings Mehrotra, Andoni, Lelescu, Homayoun and Alaghi before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu and Homayoun to incorporate algebraic version of XOR and XNOR of Alaghi. Given the advantage of ease of understanding from a programmer view, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 123
Mehrotra discloses a computer system comprising:…. to train a nodal network, wherein the nodal network comprises: an artificial neural network (ANN) that is trained iteratively, over a series of multiple iterations, through machine learning with a plurality of training data items (Mehrotra, p177; In the first phase, hidden layer nodes are used to divide the training set into clusters containing similar input patterns . The learning rule is identical to that of the simple competitive learning algorithm discussed in section 5 .1 .3, with the difference that the learning rate q (l) (t) is steadily reduced . Consequently, weights change much less in later iterations of this phase of the algorithm, stabilizing the first layer of weights such that the same hidden layer node continues to be the winner for similar input patterns.); the ANN comprises a plurality of layers, including an input layer, an output layers, and at least a first inner layer between the input and output layers (Mehrotra, p19, fig 1.14); and… wherein the first node that has first input x from a second node of the ANN and a second input y from a third node of the ANN (Mehrotra, p2 fig 1.1), wherein a range of values for each of the inputs x and y is continuous from a starting value to an ending value, and the first node has an activation function. (Mehrotra, 068; Each hidden node and output node applies a sigmoid function to its net input, shown in figure 3 .3. As discussed briefly in chapter 1, the main reasons motivating the use of an S-shaped sigmoidal function are that it is continuous,….)
Mehrotra does not disclose expressly identifying slow learning by the ANN; upon identification of the slow learning, adding a first node to the first inner layer of the ANN,… resuming training of the ANN with the first node added, wherein the memory stores software that, when executed by the one or processor cores, cause the one or more processor cores to identify the slow training by the ANN by detecting that, for each iteration in multiple successive iterations.
Andoni discloses identifying slow learning by the ANN (Andoni, 0002, 0006; ’For certain types of problems, advanced computing techniques, such as genetic algorithms or backpropagation, may be available to develop a model, such as a neural network, that is comparable in accuracy to a model that would be created by a data scientist. However, genetic algorithms may take a large number of iterations to converge on an acceptable neural network, and backpropagation may be slow when a large data set is being modeled or when the neural network includes a large number of nodes, connections, or layers.’ and ‘Training a model that is generated by breeding the best performing population members of an epoch may serve to reinforce desired “genetic traits” (e.g., neural network topology, activation functions, connection weights, etc.), and introducing the trained model back into the genetic algorithm may lead the genetic algorithm to converge to an acceptably accurate solution (e.g., neural network) faster, for example because desired “genetic traits” are available for inheritance in later epochs of the genetic algorithm.’ EC: This shows training/convergence rate is determined.); upon identification of the slow learning, adding a first node to the first inner layer of the ANN (Andoni, 0082; For example, the mutation operation 170 may cause the topology a particular model of the input set to be modified by addition or omission of one or more input nodes, by addition or omission of one or more connections, by addition or omission of one or more hidden nodes, or a combination thereof.),… resuming training of the ANN with the first node added, wherein the memory stores software that, when executed by the one or processor cores, cause the one or more processor cores to identify the slow training by the ANN by detecting that, for each iteration in multiple successive iterations. (Andoni, 0112; Executing the recursive search includes, during a first iteration: determining a fitness value for each of the plurality of data structures based on at least a subset of the input data set, selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures, performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate a trainable data structure, and providing the trainable data structure to an optimization trainer. The optimization trainer is configured to train the trainable data structure based on a portion of the input data set to generate a trained data structure and to provide the trained data structure as input to a second iteration of the recursive search that is subsequent to the first iteration.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra and Andoni before him before the effective filing date of the claimed invention, to modify Mehrotra to incorporate learning rate, the ability to add nodes and retraining a modified neural network of Andoni. Given the advantage of determining if a model is converging to a desired result, changing the topology of the network alters the search space and retraining the network to consider the altered search space, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mehrotra and Andoni do not disclose expressly a magnitude of a gradient for an objective for the ANN is less than a first threshold value, and a rate of change of the magnitude of the gradient over the successive multiple iterations is less than a second threshold value. 
Lelescu discloses a magnitude of a gradient for an objective for the ANN is less than a first threshold value, and a rate of change of the magnitude of the gradient over the successive multiple iterations is less than a second threshold value. (Lelescu, 0307; Using the approaches described for the determination of the gradients in Eq. (2), this is performed iteratively in Eq. (1), until a stopping criterion is reached (e.g., a norm on the variation of the estimate with iteration number falls below a certain threshold, or the maximum number of iterations is attained), as shown in FIG. 9.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni and Lelescu before him before the effective filing date of the claimed invention, to modify Mehrotra and Andoni to incorporate a plurality of thresholds of Lelescu. Given the advantage of avoid local minimums or maximums and generating a better model, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mehrotra, Andoni and Lelescu do not disclose expressly one or more processor cores; and a memory in communication with the one or more processor cores, wherein the memory stores software that, when executed by the one or more processor cores, cause the one or more processor cores …. the memory stores software that, when executed by the one or more processor cores, causes the one or more processor cores to train the ANN by.
Homayoun discloses one or more processor cores; and a memory in communication with the one or more processor cores, wherein the memory stores software that, when executed by the one or more processor cores, cause the one or more processor cores (Homayoun, 0104; Further, one skilled in the art will appreciate that the systems and methods disclosed herein can be implemented via a general-purpose computing device in the form of a computer 1501. The components of the computer 1501 can comprise, but are not limited to, one or more processors 1503, a system memory 1512, and a system bus 1513 that couples various system components including the one or more processors 1503 to the system memory 1512. The system can utilize parallel computing.)…. the memory stores software that, when executed by the one or more processor cores, causes the one or more processor cores to train the ANN by. (Homayoun, 0148; For purposes of illustration, application programs and other executable program components such as the operating system 1505 are illustrated herein as discrete blocks, although it is recognized that such programs and components reside at various times in different storage components of the computing device 1501, and are executed by the one or more processors 1503 of the computer. An implementation of the security software 1506 can be stored on or transmitted across some form of computer readable media. Any of the disclosed methods can be performed by computer readable instructions embodied on computer readable media.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu and Homayoun before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni and Lelescu to incorporate generic computer hardware and the concept to starting building a model with nothing established of Homayoun. Given the advantage of being able to employ the invention and being able to not having limiting factors using an established template , one having ordinary skill in the art would have been motivated to make this obvious modification.
Mehrotra, Andoni, Lelescu and Homayoun do not disclose expressly such that an activation value of the first node is computed using an absolute value of a difference between x and y.
Alaghi discloses such that an activation value of the first node is computed using an absolute value of a difference between x and y. (Alaghi, p2, fig 4; In other words, the output represents |px-py|. This is an exclusive or gate, XOR, A exclusive gate, XNOR would be 1- |px-py|.) It would have been obvious to one having ordinary skill in the art, having the teachings Mehrotra, Andoni, Lelescu, Homayoun and Alaghi before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu and Homayoun to incorporate algebraic version of XOR and XNOR of Alaghi. Given the advantage of ease of understanding from a programmer view, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 124-126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni, Lelescu, Homayoun and Alaghi as applied to claim(s) 121-123 above, and further in view of Wang. (‘New Efficient Design for XOR and XNOR Functions on the Transistor Level” referred to as Wang)

Claim 124
Mehrotra, Andoni, Lelescu, Homayoun and Alaghi do not disclose expressly the starting value for the range of values for each of x and y is zero; the ending value for the range of values for each of x and y is one (Wang, table 1; This is the first row of the truth table with the result under the XNOR column.); and a range of values for the activation value of the first node is continuous from zero and one.
Wang discloses the starting value for the range of values for each of x and y is zero; the ending value for the range of values for each of x and y is one (Wang, table 1; This is the first row of the truth table with the result under the XNOR column.); and a range of values for the activation value of the first node is continuous from zero and one. (Wang, table 1; The output of an XNOR is binary.)  It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu, Homayoun, Alaghi and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu, Homayoun and Alaghi to incorporate binary input and output using XOR or XNOR properties, , of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 125
Mehrotra, Andoni, Lelescu, Homayoun and Alaghi do not disclose expressly wherein the activation value of the first node is computed as (1 — |x — y|).
Wang discloses wherein the activation value of the first node is computed as (1 — |x — y|). (Wang, table 1; The is under the XNOR column.)  It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu, Homayoun, Alaghi and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu, Homayoun and Alaghi to incorporate binary input and output using XOR or XNOR properties, , of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 126
Mehrotra, Andoni, Lelescu, Homayoun and Alaghi do not disclose expressly wherein the activation value of the first node is computed as |x — y|.
Wang discloses wherein the activation value of the first node is computed as |x — y|. (Wang, table 1; The is under the XOR column.)  It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu, Homayoun, Alaghi and Wang before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu, Homayoun and Alaghi to incorporate binary input and output using XOR or XNOR properties, , of Wang. Given the advantage of lower and faster computation costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Andoni, Lelescu, Homayoun and Alaghi as applied to claim(s) 121-123 above, and further in view of Berglund. (‘The Parameterless Self-Organizing Map Algorithm” referred to as Berglund)

Claim 128
Mehrotra, Andoni, Lelescu, Homayoun and Alaghi do not disclose expressly wherein the ANN comprises a self organizing partially ordered network.
Berglund discloses wherein the ANN comprises a self organizing partially ordered network. (Berglund, p310; Finally, the weight update functions of the different algorithms give us the last piece of the explanation. Consider a map that receives an input far outside the area it is currently mapping, after already being partly through its annealing and, therefore, partially ordered.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mehrotra, Andoni, Lelescu, Homayoun, Alaghi and Berglund before him before the effective filing date of the claimed invention, to modify Mehrotra, Andoni, Lelescu, Homayoun and Alaghi to incorporate training a neural network of Berglund. Given the advantage of obtaining a usable classifier, one having ordinary skill in the art would have been motivated to make this obvious modification.

Response to Arguments
3.	Applicant’s arguments filed on 4-11-2022 for claims 102-103, 105, 107-112, 114, 116-117, 119, 121-126, 128, 130-131 have been fully considered but are not persuasive.

4.	Applicant’s argument:
Section 112 Rejections
In rejecting the claims under §112(a), the Office Action stated that the independent claims, prior to the present amendments, “recite a first node being in the first layer closest to the input layer.” Office Action p.3 (emphasis added). The independent claims, prior to the present amendments, did not recite that the first layer is “closest” in the input layer. The claims merely stated that the “first inner layer” is between the input and output layers. This disclosed at least by Figure 25, which disclosed hidden layers 1 to 3 between the input and output layers. In any event, the rejection is moot in view of the present amendments to the independent claims.

Examiner’s response:
	The examiner withdraws the rejection. 

5.	Applicant’s argument:
The Office Action acknowledges that neither Mehrotra, Wang nor Berglund disclose adding a first node after some initial training of a nodal network. Office Action p.9. In that connection, the Office Action also acknowledges that Mehrotra, Wang and Berglund do disclose resuming training of an ANN after such a first node is added. /d. The Office Action, however, asserts that Mehrotra discloses adding a first node when slow learning is detected. p.11. There are two issues with respect to this assertion about Mehrotra. First, Mehrotra does not detect slow learning as recited in the amended independent claims. For example, according to the Office Action, Mehrotra could detect slow learning even when the error is larger, as long as the rate of change in the error is decreasing. Second, Mehrotra does not disclose adding a new node when slow learning is detected. Instead, Mehrotra discloses changing the learning rate when “the error decreases more slowly ....”. Mehrotra p. 82. The Office Action acknowledges that Mehrotra does not disclose adding a new node after some initial training, much less when the learning is slow in that initial training, at page 9 of the Office Action, stating: “Mehrotra ... do[es] not disclose expressly an initial training, by the computer system, of the nodal network without the first node; adding, by the computer system, the first node to the nodal network; and after adding the first node to the nodal network, resumed training of the nodal network by the computer system.” See also Office Action p. 16 (same). Logically, because Mehrotra does not disclose adding a new node after some initial training, Mehrotra cannot and does not disclose adding a new node under specific conditions, such as when the initial training experiences slow learning. Thus, Mehrotra does not teach or suggest adding a first node when slow learning is detected, much less adding the specific types of “first nodes” recited in the claims. Ogawa and Homayoun, the other references cited in the Office Action, similarly do not disclose adding a new node when slow learning is detected. 

Examiner’s response:
The examiner is unsure what claim the applicant is arguing. Claim 104 of the previous claims are asking for a new node in a nodal network. The current claim 102 is asking for a new node in an ANN. The new reference Andoni cites this proposed amendment. 

6.	Claims 102-103, 105, 107-112, 114, 116-117, 119, 121-126, 128, 130-131 are rejected.
	
Conclusion – Final
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121